Citation Nr: 0922874	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for C6 
fracture residuals, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a chronic lumbar 
spine disorder to include degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in December 2004.  A 
transcript of that proceeding has been associated with the 
Veteran's claims folder.

In December 2006, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The Veteran's service-connected C6 fracture residuals are 
manifested by complaints of pain.    

3.  The medical evidence of record shows that the service-
connected residuals of C6 fracture result in no more than 
moderate limitation of motion.  

4.  There is no evidence of recurrent incapacitating episodes 
with little intermittent relief.

5.  Evidence of ankylosis, either favorable or unfavorable, 
of the cervical spine is not shown.

6.  There is no evidence of a lumbar spine disorder during 
active service or arthritis within the first post service 
year and no competent medical evidence relating the Veteran's 
current lumbar spine disorder to active service.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the Veteran's service-connected C6 fracture 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  The Veteran's chronic lumbar spine disorder to include 
degenerative changes was not incurred in or aggravated by 
active service and arthritis may not be presumed to be.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in May 2003, prior to the September 2003 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for a chronic lumbar spine 
disability.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

More recently, the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Veteran has been notified that he must show evidence of 
an increase in the severity of his service-connected C6 
fracture residuals in letters sent to him in May 2003 and 
December 2005.  Cumulatively, these letters informed the 
Veteran that he could submit evidence in the form of lay 
statements, statements from a physician, and any other 
evidence to demonstrate a worsening of his service-connected 
disability.  Although the Veteran was not specifically 
advised in these letters regarding the diagnostic criteria 
for an increased evaluation, the March 2004 Statement of the 
Case and the November 2008 Supplemental Statement of the Case 
included the diagnostic criteria necessary for an increased 
evaluation for his service-connected disability.  The Veteran 
did not receive notification asking him to present the 
effects his disability has on his employment and his daily 
life; however, he has presented such information through his 
VA examinations and lay statements when he discussed how his 
disability affects his daily life and employment.  Since the 
Veteran was given notice that he must present evidence of 
worsening of his service-connected disability for an 
increased rating claim, and he has presented evidence of such 
through his statements and VA examinations, he has not been 
prejudiced by any notice deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
identified outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  Moreover, the 
Veteran was afforded VA examinations in June 2003 and March 
2006 with respect to his claims on appeal.

The record reflects that the Veteran has contended that he 
received medical treatment for his lower back shortly after 
service.  See December 2004 hearing testimony.  The Veteran 
has been afforded several opportunities to provide 
information regarding any medical treatment that he received 
so that VA could attempt to obtain the evidence on the 
Veteran's behalf.  The Veteran did not provide any 
information regarding such medical treatment.  The Board 
notes that VA's duty to assist is not always a one-way 
street.  If the Veteran wishes help, he cannot passively wait 
for it in those circumstances where his actions are essential 
in obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  



II.   Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine.  The record reveals that 
the Veteran's claim for an increased evaluation of his 
service-connected C6 fracture residuals was received at the 
RO in October 2002.  In a precedent opinion of the VA Office 
of the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the Veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.  Accordingly, the Board will consider all 
potentially applicable criteria in evaluating the Veteran's 
claim.

Under the former criteria, disabilities of the spine were 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2002).  The 
Board notes that the Veteran's service-connected C6 fracture 
residuals were rated under Diagnostic Codes 5285 and 5290.  
In a May 2000 Board decision, the Veteran was granted a 20 
percent disability evaluation under Diagnostic Code 5290 for 
limitation of motion and a 10 percent disability evaluation 
was added for demonstrable deformity of vertebral body under 
Diagnostic Code 5285, resulting in a 30 percent disability 
evaluation.   

Under the previous criteria, Diagnostic Code 5285 provided a 
60 percent disability evaluation for the vertebra, residuals 
of fracture; without cord involvement; abnormal mobility 
requiring neck brace (jury mast) and a 100 percent disability 
rating was provided for the vertebra, fracture of residuals: 
with cord involvement, bedridden, or requiring long leg 
braces.  The code also stated that in other cases, to rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  The note provided that both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

Diagnostic Code 5287 provided a disability rating of 30 
percent for favorable ankylosis of the cervical spine and a 
40 percent disability evaluation for unfavorable ankylosis of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003).

Diagnostic Code 5290 provided a 10 percent disability 
evaluation for slight limitation of motion of the cervical 
spine, a 20 percent disability evaluation for moderate 
limitation of motion of the cervical spine, and a 30 percent 
disability evaluation for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.

Under the "old" criteria, which became effective September 
23, 2002, intervertebral disc syndrome (preoperative or 
postoperative) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), now codified at DC 5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months 
warrant a 60 percent disability rating.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  With incapacitating episodes of intervertebral disc 
syndrome totaling at least two weeks duration but less than 
four weeks in the previous 12 months, a 20 percent rating is 
warranted.  If incapacitating episodes in the previous 12 
months were of a total duration of at least one week but less 
than two weeks, a 10 percent rating is warranted.  

For purposes of evaluations under the criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations denote orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Diagnostic Code 5293, Note 
1.  Further instructions under the revised criteria for 
rating intervertebral disc syndrome provide that, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, zero to 45 degrees; extension, zero to 45 
degrees, left and right lateral flexion, zero to 45 degrees; 
and left and right lateral rotation, zero to 80 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under Diagnostic Code 5243, when intervertebral disc syndrome 
is productive of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months, a 10 percent rating is assigned.  
When incapacitating episodes have a total duration of at 
least two weeks but less than four weeks during the past 
twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

III.	Increased Disability Evaluation

In the instant case, the Board finds that the Veteran is not 
entitled to a disability evaluation in excess of 30 percent 
under any of the "new" or "old" criteria.  

VA treatment records reveal consistent complaints of neck 
pain.  For instance, a February 1996 private treatment record 
reveals that the Veteran had advanced degenerative changes in 
the cervical spine manifested predominantly as degenerative 
disc disease and right-sided uncovertebral spurring.  The 
abnormality was most severe at C4-5 where there was a very 
broad based posterior disc bulge and uncovertebral spinal 
stenosis and prominent deformity of the spinal cord through 
the area of stenosis.  

The Veteran was afforded a VA examination in June 2003.  The 
Veteran reported that he had neck pain, starting at the base 
of his neck and flowing into the head.  It was described as 
constant throbbing, sharp, burning, and dull.  He used 
medications in addition to heat and ice to the area for pain.  
He stated that fast and jerking motions would precipitate 
pain and that he only had a certain amount of range of motion 
and beyond that caused significant pain.  He stated that he 
also had weakness in his arms and legs.  The radiology report 
showed an impression of mild anterior subluxation of C4 over 
C5 and degenerative changes at C5-C6 and C6-C7.  The Veteran 
held his head to the left at a 35 degree angle in 30 degrees 
of forward flexion.  There were no masses or lesions palpable 
in cervical region and no pain with palpation.  Sensory was 
diminished in the upper and lower extremities and the Veteran 
was unable to distinguish pin prick to the arms or legs 
bilaterally.  Muscle strength was diminished in all 
extremities.  The deep tendon reflexes in the lower 
extremities were absent and he was unable to perform the 
Lasegue's test.  The gait was normal although he moved 
slowly.  He did not rotate the head or torso.  He had loss of 
the cervical and lumbar curve.  However, the examiner noted 
that he did not feel that the Veteran gave all effort in the 
range of motion examination.  Cervical forward flexion was 
noted as 0 to 20 degrees and started at the -20 degrees 
position.   Cervical backward flexion was noted as 0 to 6 
degrees and started at -20 degrees.   Cervical lateral 
flexion to the right was 0 to 10 degrees and to the left was 
0 to 10 degrees.  Cervical rotation was 0 to 20 degrees on 
the right and 0 to 30 degrees on the left.  The examiner 
diagnosed a history of cervical fracture, unknown level, and 
degenerative osteoarthritis of cervical spine.  

A September 2004 VA treatment record shows that the Veteran 
reported constant cervical neck pain and that it had gotten 
worse over the last 10 years.  The Veteran reported that the 
pain was currently a 7/10 and the baseline pain was 5/10.  He 
reported that he had numbness and tingling from the neck to 
elbow in both arms.  There was no loss of bladder control, 
but it was noted that the Veteran had diarrhea for the last 
10 to 15 years.  Upon physical examination, the examiner 
noted significant forward flexion deformity, loss of cervical 
lordosis, and kyphotic posture.  There was a limited range of 
motion of the neck in all planes.  The assessment was neck 
pain with C4-C5 Grade I spondylolisthesis.  

The Veteran was afforded an examination for VA in March 2006.  
The claims folder and medical records were reviewed.  The 
Veteran reported that his neck bothered him ever since his 
in-service injury.  The Veteran stated that he continued to 
have complaints of pain in the back of the neck which 
radiated up over the back of the head and the top of the head 
causing headaches and pain radiating down towards both 
shoulders and down both arms.  He stated that this had been 
going on for six or eight and possibly ten years.  He stated 
that the pain radiated down both arms and that both hands got 
intermittent numbness which happened about twice a week and 
could stayed as long as one to two days at a time.  The 
examiner noted that the Veteran also had diabetes mellitus 
and had a diagnosis of diabetic neuropathy.  The examiner 
noted that the Veteran had an upper extremity EMG and nerve 
conduction study done in November 1997 which noted mild right 
side carpal tunnel syndrome and peripheral neuropathy of the 
upper extremities, but no evidence of cervical radiculopathy.  
He also had a cervical myelogram done in December 1997 which 
showed moderate spinal stenosis at C4-5, C5-6, and C6-7 
levels.  It was noted that the Veteran was fitted with a 
cervical collar which he regularly used, but not all the 
time.  He did have the cervical collar on at the time of the 
examination.  

The Veteran showed evidence of generalized deconditioning and 
mild generalized weakness.  He had flexed position of his 
head and neck.  He complained of pain with palpation over the 
cervical spine in the lower cervical area and also mild to 
moderate discomfort over the bilateral trapezius areas.  
Cervical flexion was 40 degrees and the extension was 15 
degrees.  The right lateral tilt was 20 degrees and the left 
lateral tilt was 25 degrees.  The right cervical rotation was 
40 degrees and the left cervical rotation was 45 degrees.  
The examiner noted that the Veteran had significant 
limitation of cervical range of motion.  The Veteran also 
complained of pain and stiffness.  Pin prick sensation 
throughout both right and left arms and hands was dull and 
not sharp.  Light touch sensation throughout all ten digits 
on the hands was good.  Pin prick sensation in the lower 
extremities was slightly sharper throughout the right thigh, 
leg, and foot and less so on the left.  The examiner noted 
that the Veteran has developed quite significant multiple 
level degenerative disc problems and spinal stenosis in the 
cervical area and had significant limited motion in the 
cervical spine.  He had symptoms suggesting nerve root 
irritation in both upper extremities; however, the clinical 
examination did not particularly bear this out.  

A December 2007 VA treatment record shows that the Veteran 
reported that he needed a new neck brace.  He stated that he 
received a neck brace from his previous doctor because the 
doctor saw that he could not hold his head up.  The Veteran 
reported that his current neck brace was issued last year.  
He also explained that he experienced syncope which could 
happen when he drove.  He stated that when it happened, he 
steered to the right and so far managed to stop his car 
before passing out.  He walked into the examination room of 
his own power with a cane.  He did not have an antalgic limp, 
but his gait was slow and guarded.  When standing, his pelvis 
and shoulders were at rest level and there was a hint of some 
degree of thoracic kyphosis.  He was tender over both 
sacroiliac (SI) joints.  The examining physician reviewed 
prior x-ray studies and noted an impression of cervicalgia.  
It was noted that the Veteran had been given a neck brace and 
that the Veteran was of the mind-set that he needed one.  
However, the examining physician noted that the medical 
indications for giving the Veteran a neck brace were lacking.  

Initially, the Board will consider the "old" criteria with 
respect to the Veteran's claim.  Under the "old" criteria, 
Diagnostic Code 5285 provides a higher disability evaluation 
of 60 percent where there is abnormal mobility requiring a 
neck brace (jury mast).  Although the VA treatment records 
and VA examination reports reveal that the Veteran wears a 
neck brace, there is no indication in the record that he is 
required to do so due to abnormal mobility.  Indeed, the 
December 2007 VA treatment record shows that the medical 
indications for the Veteran's neck brace were lacking.  

The Board also finds that the Veteran's service-connected 
disability does not warrant a disability rating in excess of 
20 percent under Diagnostic Code 5290.  As was explained 
previously, the Veteran was granted a 20 percent disability 
evaluation under Diagnostic Code 5290 for his limitation of 
motion of the cervical spine and was granted a 10 percent 
disability evaluation under Diagnostic Code 5285 for 
demonstrable deformity of the vertebral body. 

To warrant a higher disability evaluation of 30 percent, the 
maximum disability evaluation available under Diagnostic Code 
5290, the medical evidence of record must show severe 
limitation of motion of the cervical spine.  Although the VA 
examination reports show that the Veteran had significant 
limitation of motion with complaints of pain, the Board 
determines that the findings are not sufficiently severe to 
warrant the higher disability evaluation of 30 percent, even 
when considering his complaints of pain.  

In making this determination, the Board notes that the 
criteria under Diagnostic Code 5290 are less defined than the 
current criteria and numerical ranges of motion were not 
provided in the prior rating criteria.  However, guidance can 
be obtained from the amended regulations.  In adopting 
specific ranges of motion to define what is normal, VA stated 
that the ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
when rating spine disabilities under the old criteria.  For 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.

As detailed above, the most recent VA examination report 
shows that the Veteran exhibited 40 degrees of flexion, 15 
degrees of extension, right lateral tilt of 20 degrees, and 
left lateral tilt of 25 degrees.  The right cervical rotation 
was 40 degrees and left cervical rotation was 45 degrees.  
While extension was limited by thirty degrees, the Veteran's 
flexion was only limited by five degrees.  Further, the 
Veteran has retained approximately 50% of normal rotation and 
approximately 50% of left and right lateral flexion.  
Although the evidence reflects that the Veteran's service-
connected residuals of C6 fractures affect his range of 
motion, the Board does not find that the Veteran's limitation 
of motion reaches the level of severity required for a rating 
in excess of 20 percent under Diagnostic Code 5290.  The 
Board observes that the June 2003 examination report reveals 
relatively worse range of motion findings than the most 
recent VA examination report conducted in March 2006.  
However, the June 2003 VA examiner explained that the Veteran 
did not appear to give full effort during the range of motion 
testing.  Under these circumstances, the Board does not find 
a basis upon which to increase the current 30 percent 
evaluation under Diagnostic Code 5290.  

The Board also considered Diagnostic Code 5287.  However, the 
VA treatment records and VA examination reports are 
completely negative for any mention of favorable or 
unfavorable ankylosis and, therefore, the code is not for 
application.  

Under Diagnostic Code 5293, a 40 percent disability 
evaluation is warranted for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months.  The record reveals that the Veteran has 
complained of neurological symptoms consisting of tingling 
and weakness of the arms and lower extremities.  Indeed, the 
June 2003 VA examination report shows that the Veteran's 
muscle strength was diminished and sensory sensation was 
diminished.  The March 2006 VA examination report reveals 
that the Veteran's muscle strength was good; however, the 
Veteran reported that pin prick sensation was dull in the 
upper extremities and sharp in the lower extremities.  
Nevertheless, the evidence of record, specifically the VA 
treatment records, has associated the Veteran's neuropathy 
with his diabetes, not his cervical spine disability.  In 
addition, EMG studies have revealed that there was no 
definitive evidence of cervical radiculopathy.  See November 
1997 VA treatment record and May 1996 letter.  Moreover, the 
Board notes that the evidence of record does not contain any 
mention of incapacitating episodes that have lasted at least 
four weeks in a 12 month period.  As such, a higher 
disability evaluation under Diagnostic Code 5293 is not 
warranted.  

The Board now turns to the "new" rating criteria in effect 
from September 26, 2003. Under these regulations, the 
Veteran's service-connected C6 fracture residuals are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5237, a higher disability evaluation of 
40 percent is assignable for unfavorable ankylosis of the 
entire cervical spine.  Note (5) under the General Rating 
Formula for Diseases and Injuries of the Spine defines 
unfavorable ankylosis as a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  The Board observes that 
there is no competent medical evidence is of record which 
reflects that the Veteran has favorable or unfavorable 
ankylosis of the cervical spine.  The aforementioned range of 
motion findings reveal that the cervical spine is not fixed 
in neutral position, nor flexion or extension.  There is 
simply no medical evidence to support a finding that the 
Veteran's cervical pain has resulted in unfavorable ankylosis 
which, as indicated above, is required for the next higher 
disability evaluation.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
See also Diagnostic Code 5289 (2003).

In making the above determination, the Board wishes to 
reiterate that it acknowledges the Veteran's complaints of 
pain, and is cognizant of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The evidence of record shows that the 
Veteran complained of pain during range of motion testing.  
The Board notes, however, that the March 2006 VA examiner did 
not indicate that there was any incoordination or excess 
fatigability with repetition of movement during the 
examination.  Under the General Rating Formula, the 
evaluations provided are to be assigned with or without 
symptoms such as pain.  Thus, the schedular criteria already 
take pain into consideration.

The Board similarly finds that the Veteran is not entitled to 
a higher evaluation under the criteria for intervertebral 
disc syndrome.  In order to receive the higher disability 
evaluation, the evidence must show incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months.  See Diagnostic Code 5243.  The evidence of 
record, including the VA treatment records and examination 
reports, does not contain any mention of incapacitating 
episodes.  Also, there is no evidence that any period of 
acute signs and symptoms required bed rest prescribed by a 
physician and treatment by a physician.  Indeed, the Veteran 
testified during his videoconference hearing that he was 
never prescribed bed rest by a physician for his service-
connected disability.  See December 2004 hearing transcript.  
Consequently, a higher disability evaluation under Diagnostic 
Code 5243 is not warranted.  

The Board notes that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the Veteran's service-connected C6 
fracture residuals warranted a higher disability evaluation.  
As such, entitlement to a disability evaluation in excess of 
30 percent is not warranted.  Hart, supra.

In sum, for the reasons stated above, there is insufficient 
symptomatology shown to warrant a rating in excess of 30 
percent for the Veteran's cervical spine disability, under 
any applicable Diagnostic Code.  No version of the prior 
Diagnostic Codes would result in a higher rating.  
Additionally, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not result in a higher 
rating, because the medical evidence of record does not 
contain any findings of unfavorable ankylosis.  Finally, 
there is insufficient evidence of incapacitating episodes, as 
defined by regulation, to warrant a higher disability 
evaluation.  Thus, a rating in excess of 30 percent is not 
warranted.  

The Board has also considered a separate rating for 
neurological manifestations of the Veteran's C6 fracture 
residuals under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The Board notes that the evidence of record reveals multiple 
diagnoses of neuropathy.  See October 2005 VA treatment 
record.  However, the Board notes that the Veteran's 
neuropathy has consistently been associated with his 
diabetes.  Although the March 2006 VA examination report 
noted some nerve impingement, the examiner did not provide a 
diagnosis relating the Veteran's complaints of tingling, 
numbing, and weakness to his service-connected C6 fracture 
residuals.  As explained above, the EMG studies conducted in 
1996 and 1997 showed no evidence of cervical radiculopathy.  
Even if the Veteran's neurological symptoms were related to 
his service-connected disability, the Board finds the overall 
degree of disability shown in the extremities to be 
consistent with no more than slight, incomplete paralysis of 
the sciatic nerve, which would not warrant a compensable 
rating under DC 8520.

Lastly, the Veteran has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule for rating disabilities, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There has 
been no showing that the Veteran's disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), necessitated frequent 
periods of hospitalization, or otherwise rendered inadequate 
the application of the regular schedular standards.  The VA 
examination reports reveal that the Veteran is currently 
employed as a crossing guard.  Furthermore, the evidence of 
record does not show any hospitalization for C6 fracture 
residuals.  In the absence of evidence of such factors, the 
Board finds that the appellant's situation is contemplated by 
the rating schedule and that referral for extraschedular 
consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the Veteran's 
service-connected C6 fracture residuals.  Thus, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski,  1 Vet. 
App. 49, 55-57 (1991).  

IV.	Service Connection 

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for a chronic lumbar 
spine disorder.  At the December 2004 hearing, the Veteran 
testified that his lower back was hurt during an in-service 
car accident and that the pain has worsened since that time. 

The evidence of record clearly shows that the Veteran has a 
current disability.  The March 2006 VA examination report 
reveals a diagnosis of degenerative disc disease and spinal 
stenosis of the lumbar spine.  A November 2005 lumbar MRI was 
noted to include a finding of degenerative osteoarthritis in 
the radiologist's report.

However, the service treatment records are completely 
negative for any notations, documentation, or references to a 
low back injury.  The records confirm that the Veteran was 
injured during a motor vehicle accident; however, the Veteran 
was only treated with respect to his cervical spine and there 
were no references to any low back injury or pain at that 
time or at any other time during active service.  Moreover, 
the separation examination report does not reveal any 
documentation related to a low back injury or low back pain.  

In addition, there is no etiological opinion of record 
relating the Veteran's lumbar spine disorder to active 
service.  The March 2006 VA examination report shows that the 
Veteran reported chronic low back pain and stated that he had 
this pain for years.  He reported that his low back was 
injured at the same time that his neck was in 1952.  He gave 
no other history of a specific or certain injury to his low 
back.  He stated that his pain went from one side to the 
other in the lower back.  He also noted tingling in his legs 
and pain radiating down his legs.  He also stated that he had 
quite limited motion in his back as well as pain.  The 
examiner noted that the in-service records did not show any 
low back injury or low back pain complaints.  The examiner 
also reviewed the record and determined that the first 
evidence showing complaints of low back pain was in a June 
1987 VA treatment record.  The examiner noted that the 
Veteran had chronic back pain and that imaging studies have 
shown significant degenerative disc disease at multiple 
levels as well as spinal stenosis.  However, the examiner 
explained that there was no specific evidence indicating that 
the lower back problem was related to any in-service injury.  
He did not believe that the lower back problem was directly 
related in any way to the neck injury.  The examiner believed 
that the lower back problems were mainly a chronic 
degenerative process associated primarily with aging.  As 
held by the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that the VA examiner's opinion 
provides the most competent evidence as to the etiology of 
the Veteran's chronic lumbar spine disorder.  Moreover, the 
evidence of record does not contain any medical opinion to 
the contrary.  

Lastly, the Board notes that the first postservice complaints 
of low back pain appear to be in a June 1987 VA treatment 
record, more than 30 years after the Veteran's separation 
from service.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The Board recognizes the Veteran's contentions with respect 
to the etiology of his lumbar spine disorder.  While the 
Veteran is competent to report the presence of low back pain, 
he is not competent to attribute the disability to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his opinion regarding the etiology of 
his lumbar spine disorder is afforded low probative value.  
This is particularly so as the service treatment records are 
silent as to any complaints of, diagnosis of or treatment for 
low back pain and there is no evidence of the Veteran's 
complaints of low back pain until many years after service.

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
The first competent medical evidence regarding a lumbar spine 
disability is not until 1987, more than 30 years after the 
Veteran's separation from service.  Although the Veteran 
contends that he was treated shortly after service for low 
back pain, there is no evidence of record to support a 
finding that arthritis was present to a compensable degree 
within the first postservice year.  Therefore, service 
connection on a presumptive basis is not warranted.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a chronic lumbar spine disorder to 
include degenerative changes.  Thus, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  




ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of C6 fracture is denied.  

Entitlement to service connection for a chronic lumbar spine 
disorder to include degenerative changes is denied.  



____________________________________________
BARBARA B. COPELAND	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


